Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 07/24/20.
Claims 1-17 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 07/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 07/24/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the METHOD AND DEVICE FOR SELECTING A CHANNEL BASED ON INTERFERENCE AND POSITION INFORMATION”


CLAIM INTERPRETATION

8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “an obtainment unit configured to...”, “a selection unit configured to...”, a training unit configure to…”, “an estimation unit configured to…”, “a first control unit configured to…” , “an interference wave detection unit configured to…” and “a second control unit configured to.. “ in claims 1 & 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 7-8, Paragraphs 0045-0051 & 0053-0055) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 1-2 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (hereinafter referred as Islam), US Patent Application Publication No. 2018/0184457 A1, in view of Simms et al. (hereinafter referred as Simms) US Patent Application Publication No. 2009/0111463 A1.
Regarding claim 1: Islam discloses a communication apparatus (See FIG. 10 & Para. 0098; base station) that performs wireless communication using a channel of a plurality of channels (See para. 0042; the base station communicate with UEs via one or more base station antennas), comprising: 
an obtainment unit (See FIG. 10 & Para. 0098; the obtainment function of the base station) configured to obtain information of a channel with a possibility of interference in wireless communication that is output based on position information of the communication apparatus, position information of a source of a radio wave which has a possibility of interference in the wireless communication, and time information (See FIG. 7 & Para. 0049; a base station identifies position information for neighboring devices to determine whether to transmit based on the interference levels and the direction of the UE); and 
a selection unit configured to select, based on the obtained channel information, a channel to be used in the wireless communication (See Para. 0048-0050; the base station selects a beam for transmission based on the position information of other UEs and base stations to reduce interference).
Islam does not explicitly disclose a communication apparatus comprising an obtainment unit configured to obtain time information.
However, Simms from the same field of endeavor discloses a communication apparatus comprising an obtainment unit configured to obtain time information (See Para. 0038; the base station obtains the infringement from the monitoring device, wherein the infringement identifies the time the interference is detected and duration of the interference).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include obtain time information as taught by Simms in the system of Islam to protect the incumbent devices from interference generated by the cognitive radios (See Simms; Para. 0004; lines 7-8).
Regarding claim 2: The combination of Islam and Simms disclose a communication apparatus.
Furthermore, Islam disclose a communication apparatus, wherein the selection unit determines whether a channel corresponding to the obtained channel information is the same channel as a currently selected channel, and changes the currently channel to a channel other than the channel corresponding to the obtained channel information if the channel corresponding (See Para. 0048-0050).
Regarding claim 5: The combination of Islam and Simms disclose a communication apparatus.
Furthermore, Simms disclose a communication apparatus, wherein a current time is used as the time information (See Para. 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a current time is used as the time information as taught by Simms in the system of Islam to protect the incumbent devices from interference generated by the cognitive radios (See Para. 0004; lines 7-8).
Regarding claim 6: The combination of Islam and Simms disclose a communication apparatus.
Furthermore, Simms disclose a communication apparatus, wherein a future time is used as the time information (See Para. 0004; lines 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a future time is used as the time information as taught by Simms in the system of Islam to protect the incumbent devices from interference generated by the cognitive radios (See Para. 0004; lines 7-8).

Examiner’s Note:
12.	The examiner has contacted applicant’s representative Mr. Scott Malpede on 02/01/22 to propose claim amendments to put the application in condition for allowance. The 


Allowable Subject Matter
13.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 7-17 are allowed.
15.	Amended claims 7 & 8 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
16.	In claim 7: “the computer is made to function, with respect to the input information which includes the position information of the communication apparatus, the position information of the source of the interference wave, and the time information, to output, from an output layer of the neural network, the information of a channel in which the interference wave is generated in the wireless communication” in combination with other limitations recited as specified in claim 7.
17.	In claim 8: “optimizing a training model so as to minimize a shift between the supervised data and information of a channel in which the interference wave is generated that has been estimated from the input data” in combination with other limitations recited as specified in claim 8.
18.	In claim 7: Note that the first closest prior art Islam, US Patent Application Publication No. 2018/0184457 A1 discloses a control method executed by communication apparatus (See FIG. 10 & Para. 0098; base station) that performs wireless communication using a channel of a plurality of channels, the method comprising: 
(See Para. 0067; the level of interference is estimated based on the direction of the UE) by using a trained model with respect to input data which includes a position of the communication apparatus as position information of the communication apparatus, a position of a closest source of an interference wave to the communication apparatus as position information of the source of the interference wave (See Para. 0049; transmitting training RTS/RTC signals such that the base station identifies position information); and
selecting, from the plurality of channels, a channel other than a channel indicated by the estimated channel information (See Para. 0048-0050; the base station selects a beam for transmission based on the position information of other UEs and base stations to reduce interference).
Note that the second closest prior art Simms, US Patent Application Publication No. 2009/0111463 A1 discloses estimation time as time information (See Para. 0038; the base station obtains the infringement from the monitoring device, wherein the infringement identifies the time the interference is detected and duration of the interference).
 performing communication on the selected channel (See FIG. 3 & Para. 0037-0039; communication between the UE and base station).
Note that the third closest prior art Rico, US Patent Application Publication No. 2019/0342057 A1 discloses wherein the trained model is a trained model for causing a computer to function to estimate an interference channel when the wireless communication is to be performed in one of the plurality of channels, a weight coefficient of a neural network forming the trained model is trained by using, as training data, input data which includes the position information of the communication apparatus performing the wireless communication, the (See Para. 0090-0093; a base station uses multiple antennas or antenna arrays to conduct beamforming operations for directional communications with a UE 115. For instance, some signals (e.g., synchronization signals, reference signals, beam selection signals, or other control signals) may be transmitted by a base station 105 multiple times in different directions, which may include a signal being transmitted according to different beamforming weight sets associated with different directions of transmission).
19.	In claim 8: Note that the first closest prior art Islam, US Patent Application Publication No. 2018/0184457 A1 discloses a communication system comprising: 
a wireless communication apparatus (See FIG. 10 & Para. 0098; base station)  configured to perform wireless communication as a master station in a wireless LAN; 
a training unit configured to generate a trained model for estimating and output; and 
an estimation unit configured to perform estimation by using the trained model (See Para. 0067; the level of interference is estimated based on the direction of the UE), 
the estimation unit estimates the information of the channel in which the interference wave is generated by using, as the input data, position information of the wireless communication apparatus, position information of a closest source of the interference wave to the wireless communication apparatus (See Para. 0048-0050; the base station selects a beam for transmission based on the position information of other UEs and base stations to reduce interference).
Note that the second closest prior art Simms, US Patent Application Publication No. 2009/0111463 A1 discloses estimation time as time information (See Para. 0038; the base station obtains the infringement from the monitoring device, wherein the infringement identifies the time the interference is detected and duration of the interference).
Note that the third closest prior art Rico, US Patent Application Publication No. 2019/0342057 A1 discloses wherein the training unit generates the trained model by using, as input data, position information, position information of a source of an interference wave, a time, a target channel, and information indicating presence/absence of interference wave, using, as supervised data, information of a channel in which the interference wave has been generated (See Para. 0090-0093; a base station uses multiple antennas or antenna arrays to conduct beamforming operations for directional communications with a UE 115. For instance, some signals (e.g., synchronization signals, reference signals, beam selection signals, or other control signals) may be transmitted by a base station 105 multiple times in different directions, which may include a signal being transmitted according to different beamforming weight sets associated with different directions of transmission).
20.	Thus, neither Islam, Simms nor Rico, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

A.	Shattil et al. 2009/0110033 A1 (Title: Multicarrier sub-layer for direct sequence channel and multiple-access coding) (See FIG. 3 & Para. 0365 & 0411-0412).
B.	Tsatsanis et al. 2006/0029147 A1 (Title: Method and apparatus for training using variable transmits signal power levels) (See abstract & Para. 0011-0012 & 0043).
C.	Trans et al. 2003/0016770 A1 (Title: Channel equalization system and method) (See FIG. 3 & Para. 0033, 0027 & 0520).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469